Citation Nr: 1219129	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran was notified of that decision, but did not perfect an appeal. 

2.  Some of the evidence received since the December 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The December 2004 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded the issue to the RO for additional development.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In order to reopen a claim which has previously been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Here, the Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in March 2004.  A December 2004 RO decision denied service connection for bilateral hearing loss and tinnitus because the medical evidence of record failed to show that those disabilities had been clinically diagnosed.  The Veteran was notified of the denial in December 2004 and, although he filed a timely notice of disagreement with respect to the tinnitus issue, he did not file a notice of disagreement with respect to the denial of bilateral hearing loss.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  With respect to his tinnitus claim, the Veteran was subsquently afforded a VA audiological examination in January 2006, at which time the examiner opined that it was as likely as not that at least a portion of his tinnitus was a result of in-service noise exposure.  He was granted entitlement to service connection for tinnitus and assigned a 10 percent evaluation by way of a March 2006 rating decision.

In correspondence dated in May 2008, the Veteran sought to reopen the his claim of entitlement to service connection for bilateral hearing loss.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a). 

The pertinent evidence of record at the time of the December 2004 decision included the Veteran's service treatment and personnel records.  The pertinent evidence associated with the Veteran's claims file subsequent to the December 2004 denial includes, but is not limited to, a private 1991 audiogram; the report of a January 2006 VA audiological examination; VA treatment records dated from April 2004 to August 2007; and a June 2008 private audiogram. 

As noted, the Veteran's claim for bilateral hearing loss was previously denied because the medical evidence of record failed to show the disability had been clinically diagnosed.  There is now evidence that the claimed disability exists.  In this regard, the November 1991 private audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
35
55
LEFT
10
10
5
45
60

As the auditory thresholds in the 4000 Hertz frequency were 40 decibels or greater in each ear, the Veteran's impaired hearing is considered to be a disability for VA purposes based on these results.   

Moreover, the January 2006 VA audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
65
LEFT
10
10
20
55
65

Again, as the auditory thresholds in the 3000 and 4000 Hertz frequencies were 40 decibels or greater in each ear, the Veteran's impaired hearing is considered to be a disability for VA purposes based on these results as well.  The examiner diagnosed the Veteran with normal-to-moderately-severe high frequency sensorineural hearing loss bilaterally.  Curiously, the examiner opined that the Veteran's current hearing loss was not due to or the result of his in-service noise exposure, despite the fact that the RO did not request an etiological opinion with respect to the Veteran's hearing loss, as he did not file a notice of disagreement with their denial of that issue. 
Similarly, the June 2008 private audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
75
LEFT
30
25
30
65
75

Again, as the auditory thresholds in the 3000 and 4000 Hertz frequencies were 40 decibels or greater in each ear, the Veteran's impaired hearing is also considered to be a disability for VA purposes based on these results.  
 
Further, as the credibility is presumed, this evidence raises a reasonable possibility of substantiating the claims.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since December 2004 warrants a reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The Veteran claims that he suffers from bilateral hearing loss due to acoustic trauma sustained while operating heavy equipment while in service in Germany.  A review of the Veteran's service personnel records confirms that he was a quartermaster supply and parts specialists while overseas.  A further review of his service treatment records reveals that he was trained in rifle sharpshooting.  Additionally, the January 2006 VA examiner conceded that the Veteran's tinnitus was as likely as not at least partially caused by in-service noise exposure.  For these reasons, the Board finds that the Veteran's noise exposure in service is conceded, as it is consistent with his training and service.  38 U.S.C.A. § 1154(a) (West 2002).  He is also competent to say that he experienced problems with his hearing during, and soon after, service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As discussed above, the Veteran was afforded a VA audiological examination in January 2006.  At that time, the examiner diagnosed the Veteran with normal-to-moderately-severe high frequency sensorineural hearing loss bilaterally.  Curiously, the examiner opined that the Veteran's current hearing loss was not due to or the result of his in-service noise exposure, despite the fact that the RO did not request an etiological opinion with respect to the Veteran's hearing loss, as he did not file a notice of disagreement with their denial of that issue.  Nonetheless, the Board notes that the examiner based her opinion solely on the fact that the Veteran's audiogram at discharge from service was within normal limits.  The Board points out that in claims for hearing loss where in-service exposure to excessive noise is conceded, "normal" hearing acuity or a lack of hearing impairment by VA standards, see 38 C.F.R. § 3.385 (2011), at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, whether the Veteran's current hearing impairment is related to service must be considered with this tenet in mind.  The Board therefore finds that another VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's current hearing loss, and whether any incident of service is implicated therein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As a final matter, the Board notes that Disabled American Veterans represented the Veteran with respect to this claim as recently as December 2008.  However, in September 2010, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating Veterans of Foreign Wars of the United States (VFW) as his representative.  In correspondence received in May 2012, VFW indicated that it was unable to accept representation in this case because VFW rules and procedures prohibit accepting representation of a case after a substantive appeal has been filed.  Consequently, on remand, clarification of the Veteran's representative and, if necessary, a new appointment form, is requested. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the Veteran information concerning his representation and copies of VA Form 21- 22 and VA Form 21-22a with which to appoint the representative of his choice, if any, to assist him in this matter. 

2.  The RO should schedule the Veteran for an ear examination by a VA otologist or ear, nose and throat (ENT) specialist (otolaryngologist).  The claims file, any pertinent treatment records in the Virtual VA system, and a copy of this remand must be made available to the examiner.  The examiner must indicate whether these items have been reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion with complete rationale as to the probable etiology of hearing loss, whether it is at least as likely as not that the current bilateral hearing loss relates back to service on any basis, or whether it is more likely of post-service onset and unrelated to service.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a medical opinion.  If any report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative, if any, should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


